DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tapadiya (US 2018/0064856 A1).
Regarding claim 1, Tapadiya discloses a portable medical basin (basin 30; paragraph [0136]; Fig. 5), comprising: 
a molded body (paragraph [0151] states the clamp 39 is integrally molded or removably attached to the basin) having a flat bottom wall (base 31; paragraph [0136]; Fig. 5) and upstanding side walls (peripheral wall 32 comprises ; paragraph [0136]; Fig. 5), and an open top (illustrated in Fig. 5);  

Regarding claim 2, dependent from claim 1 (modified above), Tapadiya discloses wherein the notch (first recess 35 and second recess 36; paragraph [0139]; Fig. 5) has a lip (edge 14; Fig. 2; Paragraph [0086] states “The outer edge 14b preferably joins the upper periphery 14 to the outer surface 12b. In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection between the outer edge 14b to the wall 12. Optionally, the flange can extend outwardly from the wall 12) extending substantially perpendicular to the one side wall (first recess 35 and second recess 36; paragraph [0139]; the lip is illustrated in annotated Fig. 5).  
Regarding claim 3, dependent from claim 1 (as modified above), Tapadiya discloses wherein the notch (first recess 35 and second recess 36; paragraph [0139]; Fig. 5) has a rounded edge (the rounded edge is illustrated in annotated Fig. 5).  
Regarding claim 4, dependent from claim 1 (as modified above), Tapadiya discloses wherein the notch (first recess 35 and second recess 36; paragraph [0139]) is spaced above the bottom wall (base 31; paragraph [0136]; Fig. 5).  
Regarding claim 155, dependent from claim 1 (as modified above), Tapadiya discloses wherein a second notch (first recess 35’ and second recess 36’ illustrated in annotated Fig. 5) is 
Regarding claim 6, dependent from claim 5 (as modified above), Tapadiya discloses wherein both notches (first recess 35 and second recess 36; paragraph [0139]; Fig. 5) have a perimeter lip (edge 14; Fig. 2; Paragraph [0086] states “The outer edge 14b preferably joins the upper periphery 14 to the outer surface 12b. In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection between the outer edge 14b to the wall 12. Optionally, the flange can extend outwardly from the wall 12).  
Regarding claim 207, dependent from claim 5 (as modified above), Tapadiya discloses wherein both notches (first recess 35 and second recess 36; paragraph [0139]; Fig. 5) include a rounded edge (the rounded edge is illustrated in Fig. 5).  
Regarding claim 8, dependent from claim 5, Tapadiya discloses wherein the notches (first recess 35, 35’ and second recess 36, 36’; paragraph [0139]; Fig. 5) have identical shapes and sizes (as illustrated in Fig. 5).  
Regarding claim 9, dependent from claim 5, Tapadiya discloses wherein the notches (first recess 35, 35’ and second recess 36, 36’; paragraph [0139]; Fig. 5) have different sizes (paragraph [0020] states ” The basin advantageously includes two recesses located on opposite sides of the basin along an upper periphery of the basin. The recesses are configured to receive the leg at two regions proximal to the location of the wound or fracture, so that the wound or fracture is located over the cavity of the basin. Specifically, the recesses are sized so that one is broader than the other, the broader recess configured to comfortably accommodate a larger 
Regarding claim 10, dependent from claim 1, Tapadiya discloses wherein the sidewalls have a height sufficient to retain fluids draining from or applied to the limb (paragraph [0095] states “The heights 12d, 12e, 12f are configured to be sufficiently large to allow the cavity 13 defined by the wall 12 and the base 11 to hold a substantial volume of fluid.”; Fig. 2).  
Regarding claim 11, Tapadiya discloses a method of containing fluids during a medical procedure on a human body 30appendage, comprising: 
positioning the appendage into a portable basin having sidewalls with at least one molded U-shaped notch (first recess 35, 35’ and second recess 36, 36’; paragraph [0139]; Fig. 5), and a portion of the appendage residing in the notch (paragraph [0020] states” The basin advantageously includes two recesses located on opposite sides of the basin along an upper periphery of the basin. The recesses are configured to receive the leg at two regions proximal to the location of the wound or fracture, so that the wound or fracture is located over the cavity of the basin. Specifically, the recesses are sized so that one is broader than the other, the broader recess configured to comfortably accommodate a larger region of the leg and the other recess configured to comfortably accommodate a smaller region of the leg.”);  6Docket No. P12689US00 
resting the appendage on a widened lip (edge 14; Fig. 2; Paragraph [0086] states “ The outer edge 14b preferably joins the upper periphery 14 to the outer surface 12b. In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection between the outer edge 14b to the wall 12. Optionally, the flange can extend outwardly from the wall 12) on the notch (first recess 35, 35’ 
capturing fluids used in treating the appendage in the basin for later disposal (paragraph [0095] states “The heights 12d, 12e, 12f are configured to be sufficiently large to allow the cavity 13 defined by the wall 12 and the base 11 to hold a substantial volume of fluid.”; Fig. 2).  
Regarding claim 512, dependent from claim 11 (as modified above) Tapadiya discloses further comprising extending the appendage through a second notch in an opposite sidewall of the basin (paragraph [0020] states “The basin advantageously includes two recesses located on opposite sides of the basin along an upper periphery of the basin. The recesses are configured to receive the leg at two regions proximal to the location of the wound or fracture, so that the wound or fracture is located over the cavity of the basin. Specifically, the recesses are sized so that one is broader than the other, the broader recess configured to comfortably accommodate a larger region of the leg and the other recess configured to comfortably accommodate a smaller region of the leg.”).  
Regarding claim 13, dependent from claim 12 (as modified above), Tapadiya discloses wherein positioning a wound on the appendage over the basin contains blood from the wound, and cleaning liquids and supplies used in treating the 10wound (paragraphs [0009] - [0014] and [0020] describe positioning a wound on the appendage over the basin and cleaning a wound with irrigation fluid).  
Regarding claim 14, dependent from claim 12 (as modified above), Tapadiya discloses wherein the notch has a width greater than a width of the appendage so that side edges of the 
Regarding claim 1515, Tapadiya discloses a portable medical basin for containing liquids, waste materials, and medical tools and supplies, comprising: 
a body with sidewalls (peripheral wall 32 comprises; paragraph [0136]; Fig. 5); 
a notch (first recess 35, 35’ and second recess 36, 36’; paragraph [0139]; Fig. 5) formed in one of the sidewalls and sized to receive a human leg or arm (paragraph [0020]); 
the notch being molded into the one sidewall with a horizontal edge (edge 14; Fig. 2) having a thickness 20greater than a thickness of the sidewall (Paragraph [0086] states “The outer edge 14b preferably joins the upper periphery 14 to the outer surface 12b. In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection between the outer edge 14b to the wall 12. Optionally, the flange can extend outwardly from the wall 12).  

Regarding claim 2517, dependent from claim 16, Tapadiya discloses wherein the body has a flat bottom (base 31; paragraph [0136]; Fig. 5).  
Regarding claim 18, dependent from claim 17, Tapadiya disclose wherein the body is sterilized (Paragraph [0137] states “Additionally, the basin 30 is preferably sterilized for use in medical procedures.”).  
Regarding claim 19, dependent from claim 18, Tapadiya discloses wherein the body is plastic (Paragraph [0087] states “The basin 10 is preferably made of hard plastic material.”).  
Regarding claim 20, dependent from claim 18 Tapadiya discloses wherein the sidewalls (peripheral wall 32; paragraph [0136]; Fig. 5) are tapered (paragraph [0136] states the basin 30 may be oval wherein the peripheral wall 32 is tapered at the ends) for stacking additional basins (as illustrated in Fig. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holloway (5,381,562) related to contour basins that receive a body part for cleaning or treatment.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781           
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781